DECISION
PER CURIAM:
{1 Paul Dewsnup appeals the district court's order entered on July 11, 2011. This matter is before the court on a sua sponte motion for summary disposition. Dewsnup failed to respond to the motion for summary disposition. We dismiss the appeal without prejudice.
1 2 Generally, "[aln appeal is improper if it is taken from an order or judgment that is not final." Bradbury v. Valencia, 2000 UT 50, 19, 5 P.3d 649. Indeed, for an order or judgment to be final, it must "dispose of all parties or claims to an action." Id. 10. The only exceptions to the final judgment rule are where: (1) an appeal is permitted under the circumstances by statute, (2) the appellate court grants interlocutory appeal under rule 5 of the Utah Rules of Appellate Procedure, or (8) the trial court certifies the order as final under rule 54(b) of the Utah Rules of Civil Procedure. See id. 112. An order setting aside portions of a divorce decree is not a final ruling from which an appeal may be taken. See Pearson v. Pearson, 641 P.2d 103, 104 (Utah 1982).
13 The July 11, 2011 order set aside all portions of the divorcee decree "except the provision which severs the bonds of matrimony between the parties." The district court also determined that the provisions of the order were temporary in nature, and that they may be revisited after Dewsnup had an opportunity to retain counsel. Thus, the July 11, 2011 order is not final for purposes of appeal. See id.
T4 Accordingly, the appeal is dismissed without prejudice to the filing of a timely appeal from a final, appealable order.